Case 6:19-cv-01495-CEM-LRH Document 9 Filed 12/20/19 Page 1 of 2 PageID 25




                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

  LESLIE NIEVES,

                        Plaintiff,

  v.                                                         Case No: 6:19-cv-1495-Orl-41LRH

  PRO-DEMOLITION, INC. and EDWARD
  WARREN,

                        Defendants.


                                     ORDER TO SHOW CAUSE
         On September 25, 2019, the Plaintiff filed a waiver of service indicating that the Defendants’

  response to the Complaint was due sixty-days from September 19, 2019. (Doc. 8). Therefore, the

  deadline to respond to the Complaint was November 18, 2019. The Defendants have not responded

  to the Complaint, and the time to do so has passed. Despite this fact, the Plaintiff has failed to

  promptly move for entry of clerk’s default as required by the Local Rules. See Local Rule 1.07(b)

  (“When service of process has been effected but no appearance or response is made within the time

  and manner provided by Rule 12, Fed.R.Civ.P., the party effecting service shall promptly apply to

  the Clerk for entry of default pursuant to Rule 55(a), Fed.R.Civ.P.” (emphasis added)). Therefore,

  the Plaintiff will be required to show cause why sanctions, including, but not limited to, dismissal

  of the Complaint, should not be imposed for failure to promptly move for clerk’s default against the

  Defendants.
Case 6:19-cv-01495-CEM-LRH Document 9 Filed 12/20/19 Page 2 of 2 PageID 26



         Accordingly, it is ORDERED that:

         1. On or before December 27, 2019, the Plaintiff shall show cause in writing why

            sanctions, including, but not limited to, dismissal of the Complaint, should not be

            imposed for failure to promptly move for clerk’s default against the Defendants.

         2. The failure to respond to this Order in the time provided may result in the dismissal

            of the Complaint without further warning.

         DONE and ORDERED in Orlando, Florida on December 20, 2019.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                               -2-
